per curiam:
I
El 2 de febrero de 1998, el Ledo. Nelson E. Sánchez Qui-jano —admitido a la abogacía y notaría el 7 y el 21 de noviembre de 1979, respectivamente— acordó con el Inspector de Protocolos, Ledo. Nelson Colón Román, la inspec-ción de su obra notarial el 6 de febrero. Informó que sus Protocolos se encontraban en la calle Gilberto Monroig, Núm. 2074, en Santurce, dirección distinta a la reflejada en su expediente, calle Núm. 5 B-34, Urb. Villas de Castro, en Caguas.
El día acordado, al llegar el Inspector Colón Román, lo atendió una persona de nombre Francisco Cabrera, quien aparentaba pernoctar en el lugar. Le indicó que el dueño, señor “Puebla”, operaba allí un taller de reparación de má-quinas de imprentas. Había sucio, desorden y falta de seguridad.
El inspector Colón Román, al ver la obra notarial aban-donada, deteriorada y accesible a extraños, previa autori-*511zación de la Directora, Leda. Carmen H. Carlos(1) y, a tenor con el procedimiento extraordinario de inspección visuali-zado en la Regla 78 del Reglamento Notarial de Puerto Rico,(2) 4 L.P.R.A. Ap. XXIV, la incautó y trasladó a las Oficinas de Inspección de Notarías.
Realizada oportunamente la correspondiente inspec-ción, los informes rendidos por la Oficina de Inspección de Notarías el 18 de febrero y el 27 de marzo, reflejan que la obra adolece de serias deficiencias en contravención a la Ley Notarial de Puerto Rico y otros preceptos legales. En-tre ellas, falta la firma del notario en las Escrituras Núms. 9 y 12 del Protocolo de 1992; se omiten iniciales de compa-recientes en el último folio de la Escritura Núm. 12A del Protocolo 1992 y la Escritura Núm. 17 del Protocolo de 1993; autorización de Escritura Núm. 1 del Protocolo de 1993 sobre Revocación de Testamento, sin comparecencia de testigos; en los Protocolos de 1992 y 1993, no se indica-ron notas de saca de ninguna de las escrituras ni el nombre de las personas con legítimo interés en su expedición; no se consignaron los documentos utilizados para identificar comparecientes en varias escrituras; ni se cancelaron nu-merosos sellos notariales. Sobre los Registros de Testimo-nios, el último tomo de 304 páginas, revela que no se ins-cribió testimonio alguno desde el 26 de febrero de 1997 —fecha en que se inscribió el Testimonio Núm. 7258 en la pág. 234— siendo nulos todos los autorizados posteriormente.
El 17 de marzo de 1999, la Directora nos sometió In-forme Suplementario, con nuevos hallazgos producto de la inspección de los Protocolos de los años 1986, 1994 y 1995 *512e informándonos la falta de cumplimiento del licenciado Sánchez Quijano a nuestras órdenes.(3) Entre las nuevas deficiencias destacamos: falta de firmas de otorgantes y el notario; omisión de iniciales y expresión de los métodos utilizados para identificar otorgantes. Adeuda en sellos no-tariales sin cancelar, aproximadamente seis mil trescientos dólares ($6,300).
hH ) — H
El Art. 48 de nuestra Ley Notarial, 4 L.P.R.A. see. 2072, proclama el principio de que los Protocolos pertenecen al Estado y que el notario es simplemente su custodio. Como su fiel depositario, tiene que guardarlo celosa y responsablemente. In re Ríos Acosta, 128 D.P.R. 412 (1991). Corolario de este principio, el Art. 53 (4 L.P.R.A. see. 2077) prohíbe la remoción de la obra notarial de la oficina que se custodie, a menos que haya decreto judicial a esos fines o medie autorización de la Oficina de Inspección de Notarías. In re Prieto Ferrer, 147 D.P.R. 113 (1998); In re Vargas Pérez, 145 D.P.R. 160 (1998); In re Ríos Acosta, supra.
El licenciado Sánchez Quijano transgredió crasamente estas normas de incuestionable valor. Trasladó sin autori-zación su obra notarial a un lugar cuyas condiciones aten-taba contra su seguridad e integridad. De hecho, alcanza-*513ron tal nivel de deterioro, que el inspector se vio precisado a incautarla inmediatamente.
Incurrió, además, el licenciado Sánchez Quijano en otra violación a los principios más elementales de la buena práctica de la notaría: no haber cancelado los sellos notariales correspondientes al autorizar o certificar un instrumento público. Según los informes de la Oficina de Inspección de Notarías, la deuda en este concepto asciende a seis mil trescientos dólares ($6,300). Reiteramos que dejar de adherir y cancelar los sellos al autorizar los documentos públicos es una falta grave, sujeta a serias sanciones y acciones disciplinarias, sin menoscabo de la responsabilidad legal del notario. Podría configurar, además, el delito de apropiación ilegal. In re Rivera Rivera, 146 D.P.R. 1 (1998); In re Casiano Silva, 145 D.P.R. 343 (1998); In re Nieves Ortiz, 144 D.P.R. 918 (1998); In re Madera Acosta, 144 D.P.R. 743 (1998); In re Casasnovas Luiggi, 142 D.P.R. 218 (1997); In re Colón Muñoz, 131 D.P.R. 121 (1992); In re Merino Quiñones, 115 D.P.R. 812 (1984).
En relación con la falta de firma del notario e iniciales de comparecientes en varias escrituras, sabido es que constituye una omisión que conlleva severas sanciones disciplinarias. In re Torres Olmeda, 145 D.P.R. 384 (1998); In re Vélez González, 138 D.P.R. 92 (1995). Por otra parte, la incomparecencia de testigos en la autorización de escritura de revocación de testamento también merece nuestro más enérgico repudio, pues no sólo contraviene disposiciones legales y reglamentarias, sino que pone en entredicho la validez del negocio jurídico. De igual forma, no indicar notas de sacas de escrituras, omitir los nombres de las personas con legítimo interés en la expedición, así como dejar de consignar el documento utilizado para identificar comparecientes en varias escrituras, son faltas demostrativas de un patrón repetitivo que revela una pobre e intolerable práctica notarial. In re Medina Lugo, 136 D.P.R. 120 (1994); In re Vargas Hernández, 135 D.P.R. 603 (1994); In *514re Pedraza González, 132 D.P.R. 9 (1992); Ramírez Lebrón v. Registrador, 131 D.P.R. 76 (1992).
H-1 HH
Finalmente, como agravante, el licenciado Sánchez Quijano, además de no presentarse al lugar y a la hora acordada para realizar la inspección de su obra notarial, hizo caso omiso a los acercamientos realizados por la Oficina de Inspección de Notarías, y a nuestras órdenes y apercibimientos, conducta que reiteradamente hemos deplorado por constituir desafío a la facultad supervisora de la Oficina de Inspección de Notarías y a nuestra autoridad disciplinaria. In re Guemárez Santiago I, 146 D.P.R. 27 (1998); In re Jusino López, 145 D.P.R. 52 (1998); In re Melecio Morales, 144 D.P.R. 824 (1998); In re Manzano Velázquez, 144 D.P.R. 84 (1997); In re Miranda Morales, 143 D.P.R. 45 (1997); In re Villanueva Laguer, 142 D.P.R. 556 (1997); In re Sepúlveda Negroni, 141 D.P.R. Ap. (1996); In re Rivera Rivera, 141 D.P.R. Ap. (1996); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Nicot Santana, 129 D.P.R. 717 (1992).
En resumen, estamos ante una práctica notarial paten-temente descuidada, violatoria de innumerables exigencias de nuestra Ley Notarial y su reglamento, y una falta a la confianza pública. Pone de manifiesto una conducta con-traria a las leyes, temeraria y desafiante a la facultad su-pervisora de la Oficina de Inspección de Notarías y nuestra autoridad disciplinaria.
Estas, unidas a la magnitud de las deficiencias, nos obliga, como único curso de acción, a suspender inmediata-mente —efectivo al momento de ser notificado— al licen-ciado Sánchez Quijano de la abogacía y notaría indefinida-mente.

Se dictará la correspondiente sentencia.


 Logró incautarse de los Protocolos correspondientes a los años 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1987, 1988, 1989, 1990, 1991, 1992 y 1993, más cinco (5) tomos de Registro de Testimonios. Según su expediente, el licenciado Sánchez Quijano realizó obra notarial los años 1986, 1994, 1996 y 1997. Éstos, sin embargo, no se encontraban visibles al momento de la incautación.


 Provee la inspección inmediata en “cualesquiera casos que presenten cir-cunstancias extraordinarias particularmente aquellos en que esté en riesgo la integri-dad de un Protocolo”. 4 L.P.R.A. Ap. XXIV.


 El 29 de junio, ordenamos al licenciado Sánchez Quijano que en cinco (5) días pusiera a disposición de la Oficina de Inspección de Notarías el resto de la obra notarial para su correspondiente inspección. Además, le instruimos subsanar dentro de treinta (30) días las deficiencias encontradas a la obra inspeccionada. Posterior-mente, el 17 de julio, previa solicitud de prórroga del notario, le concedimos hasta el 24 de julio de 1998 para entregar su obra y hasta el 10 de agosto para contestar Informe de la Oficina de Inspección de Notarías.
El 4 de septiembre ordenamos al alguacil incautar el remanente de la obra notarial del licenciado Sánchez Quijano y le ordenamos a éste mostrar causa por la cual no debía ser disciplinado dentro de treinta (30) días. El 18 de diciembre, nue-vamente concedimos término de sesenta (60) días para que el licenciado Sánchez Quijano entregara el resto de su obra, so pena de ser suspendido temporeramente de la abogacía.